—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Directors of the Richmond County Country Club, dated May 12, 1999, which, after a hearing, inter alia, suspended the petitioner’s membership for 75 days, the petitioner appeals from (1) an order of the Supreme Court, Richmond County (Ponterio, J.), dated June 22, 1999, which, inter alia, granted the respondent’s cross motion for summary judgment dismissing the proceeding, and (2) a judgment of the same court, dated July 6, 1999, which dismissed the proceeding.
Ordered that the appeal from the order is dismissed, as no appeal lies as of right from an order in a proceeding pursuant to CPLR article 78 and leave to appeal has not been granted {see, CPLR 5701 [b]); and it is further,
Ordered that the judgment is affirmed; and it is further,
Ordered that the respondent is awarded one bill of costs.
The Supreme Court correctly determined that the respondent complied with its by-laws and that its determination, inter alia, to suspend the petitioner had a rational basis (see, Caposella v Pinto, 265 AD2d 362; Matter of Purpura v Richmond County Country Club, 114 AD2d 460). Joy, J. P., Thompson, Krausman and Goldstein, JJ., concur.